DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-31 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/05/2021, with respect to the rejection(s) of claims 1-30, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 13, 17-19, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1), Bottazzi et al. (Bottazzi – US 2016/0321481 A1), and Baranowski et al. (Baranowski – US 8,049,594 B1).

As to claim 1, Sauerwein discloses a scanning device comprising:
a housing (Sauerwein: FIG. 1 the housing 105), the housing being movable by an operator (Sauerwein: Abstract, [0047], [0051], [0070], [0104], [0173], and FIG. 4-5: In the example of FIG. 7a, a data entry screen 3202 driven by a memory stored form set 3002 prompts a user to enter data according to a predetermined ordering of steps. Step 1 required by form set 3002 requires a user to scan bar code of package 1202. Step 2 required by form set 3002 requires a user to record a signature of the person receiving the delivered article at the delivery destination location. Step 3 required by form set 3002 requires an operator to capture a digital picture of the package being delivered. Data entry screen 3202 provides confirmation to an operator of device 100 that each step has been successfully taken. Device 100 is configured so that data entry screen 3202, driven by form set 3002, is user interactive);
an identification tag reader (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250: Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically in the housing (Sauerwein: FIG. 1 the RFID reader unit 1250), the identification tag reader having an active mode (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250 in the RFID decode mode) in which the identification tag reader is configured to identify tags within a detection region about the housing and determine identification data for the identified tags (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850), and wherein the tags are associated with items in the detection region (Sauerwein: [0054]-[0056], [0063], FIG. 1 and FIG. 17 the passive RFID tag 1260/1262: Tag 1260 may be incorporated in physical structures of other article labels. As shown in FIG. 17c, tag 1262 may be incorporated on an identification card 1270, such as a driver license or an employee identification card. Identification card 1270 may carry a photograph 1271 of an employee. One specific type of employee identification card into which tag may be incorporated is a security badge. Tag 1262 may also be incorporated into a financial transaction card 1272 as shown in FIG. 17b, such as a credit card, a debit card, or an electronic benefits card); and
a detector (Sauerwein: the 802.16 communication link 1284, the 802.11 communication link 1286, the communication link 1288, the Bluetooth communication link 1292, and the IR , in the housing (Sauerwein: FIG. 1), configured to detect a presence of a control item (Sauerwein: a network device from which coarse location information can be extracted by processing of the network identifier) in an environment (Sauerwein: [0064], [0066]-[0070], and FIG. 1: In a network based location detection subsystem an individual mobile device 100 may (1) receive location information from a network, such as a ground based network, the network including a processor that processes radio signals from one or more mobile devices to determine a location of one or more mobile device, (2) receive coarse location information from a ground based network based on the network's location, or (3) receive a location indicating network identifier (e.g., a cell ID of a cellular network, an SSID of an IEEE 802.11 network) from a network device from which coarse location information can be extracted by processing of the network identifier. A control circuit 1010 can be configured to determine location information (e.g., location coordinates) from a network identifier by sending the network identifier as a key to a table correlating network identifiers with location coordinates), the control item being located in the environment (Sauerwein: [0064], [0066]-[0070], and FIG. 1), wherein the scanning device is adapted to configure the identification tag reader into the active mode, from the inactive mode, responsive to detecting when control item in the environment (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at a delivery destination location, such that, when device 100 arrives at delivery destination, device 100 automatically activates RFID reader unit 1250 and decodes any RF-tag encoded data which may be received by module 1250 as a result of the activation. In the computer device of FIG. 1a, RFID reader unit 1250 is a dedicated the functionality of RFID reader unit 1250 can also be provided by appropriate configuration of one of radio transceivers 1284, 1286, 1288, 1292), and wherein the control item is not associated with and is separate from the items in the detection region (Sauerwein: [0064], [0066]-[0070], and FIG. 1).

Sauerwein does not explicitly disclose the limitations of:
the identification tag reader having an inactive mode in which the identification tag reader is prevented from detecting tags within the detection region, wherein the tags are associated with items passing through in the detection region, the control item being statically located in the environment, and wherein the scanning device is further adapted to configure the identification tag reader into the inactive mode, from the active mode, responsive to not detecting the presence of the control item in the environment.

However, in one embodiment, Sauerwein discloses the data collection device (Sauerwein: FIG. 1 the data collection device 100) automatically activates the RFID reader unit (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250) to receive encoded information from the RFID tags in the vicinity of the RFID reader unit (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250) based on the location information received from the network device (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: the device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at a delivery destination location, such that, when device 100 arrives at delivery destination, device 100 automatically activates RFID reader unit 1250 and decodes any RF-tag encoded data which may be received by module 1250 as a result of the activation. In the computer device of FIG. 1a, RFID reader unit 1250 is a dedicated RFID reader unit dedicated to the task of reading data from RFID tags and writing data to RFID tags. However, the functionality of RFID reader unit 1250 can also be provided by appropriate configuration of one of radio transceivers 1284, 1286, 1288, 1292) wherein the data collection device (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1) activates the RFID reader unit from the idle state to the active reading state (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: with said RFID unit in said selective activation mode (i) monitors said location information received by said detection circuit; and (ii) generates a trigger signal to drive said RFID reader unit from an idle state to an active reading state if said location information coincides with predetermined location information).
Therefore, in view of teachings by Sauerwein, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein to include the identification tag reader having an inactive mode in which the identification tag reader is prevented from detecting tags within the detection region, and the identification tag reader in the inactive mode if the presence of the control item has not been detected, as suggested by Sauerwein, as desired. The motivation for this is to enable the data collection device to obtain RFID tag information based on location information from a network device as a control item.

Sauerwein does not explicitly disclose the control item being statically located in the environment.
However, it has been known in the art of location determination to implement the control item being statically located in the environment, as suggested by Rattner, which discloses the control item being statically located in the environment ([0020], [0024], [0026], and FIG. 1 the beacon device 110: In an exemplary embodiment, the beacon device 110 can comprise a fixed beacon device, a mobile beacon device, a tablet computing device, a portable communication device such as a smartphone, or any device capable of wirelessly communicating with the user device 150. In an exemplary embodiment, the wireless communication channel 120 can be a wireless fidelity (WIFI) communication channel, a Bluetooth communication channel, a cellular communication channel, or any other wireless communication channel).
Therefore, in view of teachings by Sauerwein and Rattner, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein to include the control item being statically located in the environment, as suggested by Rattner. The motivation for this is to implement a known alternative method for determining location of a mobile device.

The combination of Sauerwein and Rattner does not explicitly disclose the tags are associated with items passing through the detection region.
However, it has been known in the art of tag identification to implement the tags are associated with items passing through the detection region, as suggested by Bottazzi, which discloses the tags are associated with items passing through the detection region (Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via .
Therefore in view of teachings by Sauerwein, Rattner, and Bottazzi it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein and Rattner to include the tags are associated with items passing through the detection region, as suggested by Bottazzi. The motivation for this is to include a known alternative device for reading information of an item included in a tag associated with the item having RFID data and barcode data.

While the combination of Sauerwein, Rattner, and Bottazzi discloses various methods for configuring different activation operation modes of the device comprising the RFID reader based on the trigger signal from the control circuit of the device (Sauerwein: [0113]: Device 100 can be configured so that control circuit 1010 receives a trigger signal when trigger 1050 is depressed. Device 100 can also be configured so that a trigger signal is recorded by control circuit 1010 on receipt of a trigger instruction from a spaced report device server, e.g., server 1850, or on the realization by control circuit 1010 that a predetermined criteria has been satisfied) wherein the control circuit of the device generates the trigger signal to activate the RFID reader if a predetermined criteria has been satisfied (Sauerwein: [0114], [0122], [0159]-[0160], and FIG. 1: As part of the process of selecting a form set, device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: the device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at a delivery destination location, such that, when device 100 arrives at delivery destination, device 100 automatically activates RFID reader unit 1250 and decodes any RF-tag encoded data which may be received by module 1250 as a result of the activation. In the computer device of FIG. 1a, RFID reader unit 1250 is a dedicated RFID reader unit dedicated to the task of reading data from RFID tags and writing data to RFID tags. However, the functionality of RFID reader unit 1250 can also be provided by appropriate configuration of one of radio transceivers 1284, 1286, 1288, 1292), the combination of Sauerwein, Rattner, and Bottazzi does not explicitly disclose the RFID reader unit is configured to be in deactivated/inactive mode upon moving out of the predetermined location as recited in the limitations of wherein the scanning device is further adapted to configure the identification tag reader into the inactive mode, from the active mode, responsive to not detecting the presence of the control item in the environment.
However, it has been known in the art of tag identification to implement the scanning device is further adapted to configure the identification tag reader into the inactive mode, from the active mode, responsive to not detecting the presence of the control item in the environment, as suggested by Baranowski, which discloses the scanning device is further adapted to configure the identification tag reader into the inactive mode, from the active mode, responsive to not detecting the presence of the control item in the environment (Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range).
Therefore in view of teachings by Sauerwein, Rattner, Bottazzi and Baranowski it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Rattner, and Bottazzi to include the scanning device is further adapted to configure the identification tag reader into the inactive mode, from the active mode, responsive to not detecting the presence of the control item in the environment, as suggested by Baranowski. The motivation for this is to prevent unauthorized use of the RFID reader.

As to claim 13, Sauerwein, Rattner, Bottazzi and Baranowski disclose the limitations of claim 1 further comprising the scanning device of claim 1, further including a controller to: configure the identification tag reader in the active mode (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850) when the control item is detected in the environment Sauerwein: [0064], [0066]-[0070], and FIG. 1: In a network based location detection subsystem an individual mobile device 100 may (1) receive location information from a network, such as a ground based network, the network including a processor that processes radio signals from one or more mobile devices to determine a location of one or more mobile device, (2) receive coarse location information from a ground based network based on the network's location, or (3) receive a location indicating network identifier (e.g., a cell ID of a cellular network, an SSID of an IEEE 802.11 network) from a network device from which coarse location information can be extracted by processing of the network identifier. A control circuit 1010 can be configured to determine location information (e.g., location coordinates) from a network identifier by sending the network identifier as a key to a table correlating network identifiers with location coordinates and Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range); and configure the identification tag reader in the inactive mode if the presence of the control item has not been detected (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: with said RFID unit in said selective activation mode (i) monitors said location information received by said detection circuit; and (ii) generates a trigger signal to drive said RFID reader unit from an idle state to an active reading state if said location information coincides with predetermined location information and Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security .

As to claim 17, Sauerwein, Rattner, Bottazzi and Baranowski disclose the limitations of claim 1 further comprising the scanning device of claim 1, wherein the identification tag reader is a radio frequency identification (RFID) detector (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: the device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at a delivery destination location, such that, when device 100 arrives at delivery destination, device 100 automatically activates RFID reader unit 1250 and decodes any RF-tag encoded data which may be received by module 1250 as a result of the activation. In the computer device of FIG. 1a, RFID reader unit 1250 is a dedicated RFID reader unit dedicated to the task of reading data from RFID tags and writing data to RFID tags. However, the functionality of RFID reader unit 1250 can also be provided by appropriate configuration of one of radio transceivers 1284, 1286, 1288, 1292 and Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range).

As to claim 18, Sauerwein, Rattner, Bottazzi and Baranowski discloses all the method steps of configuring a scanning device having a housing limitations as claimed that mirrors the claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of configuring a scanning device having a housing movable by an operator (Sauerwein: Abstract, [0047], [0051], [0070], [0104], [0173], and FIG. 4-5: In the example of FIG. 7a, a data entry screen 3202 driven by a memory stored form set 3002 prompts a user to enter data according to a predetermined ordering of steps. Step 1 required by form set 3002 requires a user to scan bar code of package 1202. Step 2 required by form set 3002 requires a user to record a signature of the person receiving the delivered article at the delivery destination location. Step 3 required by form set 3002 requires an operator to capture a digital picture of the package being delivered. Data entry screen 3202 provides confirmation to an operator of device 100 that each step has been successfully taken. Device 100 is configured so that data entry screen 3202, driven by form set 3002, is user interactive), an identification tag reader (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250: Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850) disposed in the housing (Sauerwein: FIG. 1 the RFID reader unit 1250), and a detector disposed (Sauerwein: the 802.16 communication link 1284, the 802.11 communication link 1286, the communication link 1288, in the housing (Sauerwein: FIG. 1), the method comprising:
detecting whether the detector detects a control element (Sauerwein: a network device from which coarse location information can be extracted by processing of the network identifier) at a defined location (Sauerwein: [0064], [0066]-[0070], and FIG. 1: In a network based location detection subsystem an individual mobile device 100 may (1) receive location information from a network, such as a ground based network, the network including a processor that processes radio signals from one or more mobile devices to determine a location of one or more mobile device, (2) receive coarse location information from a ground based network based on the network's location, or (3) receive a location indicating network identifier (e.g., a cell ID of a cellular network, an SSID of an IEEE 802.11 network) from a network device from which coarse location information can be extracted by processing of the network identifier. A control circuit 1010 can be configured to determine location information (e.g., location coordinates) from a network identifier by sending the network identifier as a key to a table correlating network identifiers with location coordinates), the control element (Sauerwein: [0064], [0066]-[0070], and FIG. 1) being statically located at the defined location (Rattner: [0020], [0024], [0026], and FIG. 1 the beacon device 110: In an exemplary embodiment, the beacon device 110 can comprise a fixed beacon device, a mobile beacon device, a tablet computing device, a portable communication device such as a smartphone, or any device capable of wirelessly communicating with the user device 150. In an exemplary embodiment, the wireless communication channel 120 can be a wireless fidelity (WIFI) communication channel, a Bluetooth communication channel, a cellular communication channel, or any other wireless communication channel) and defining a region of operation of the identification tag reader Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850);
when the control element is detected, configuring the identification tag reader in an active mode in which the identification tag reader is configured to identify tags within a detection region about the housing (Sauerwein: [0054]-[0056], [0063], FIG. 1 and FIG. 17 the passive RFID tag 1260/1262: Tag 1260 may be incorporated in physical structures of other article labels. As shown in FIG. 17c, tag 1262 may be incorporated on an identification card 1270, such as a driver license or an employee identification card. Identification card 1270 may carry a photograph 1271 of an employee. One specific type of employee identification card into which tag may be incorporated is a security badge. Tag 1262 may also be incorporated into a financial transaction card 1272 as shown in FIG. 17b, such as a credit card, a debit card, or an electronic benefits card), wherein the tags are associated with items passing through the detection region (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a read region of a data reader. Step 204, obtaining, via a data reader, a first reading of data at a first time from each tag carried by one or more items as the items pass through the read region. The tag may comprise an electronic tag, such as an RFID tag), and wherein the tags are not associated with and are separate from the control element (Sauerwein: [0064], [0066]-[0070], and FIG. 1); and
when the control element is not detected, configuring the identification tag reader into an inactive mode, from the active mode (Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range), in which the identification tag reader is prevented from identifying tags within the detection region about the housing (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: with said RFID unit in said selective activation mode (i) monitors said location information received by said detection circuit; and (ii) generates a trigger signal to drive said RFID reader unit from an idle state to an active reading state if said location information coincides with predetermined location information). 

As to claim 19, Sauerwein, Rattner, Bottazzi and Baranowski disclose the limitations of claim 18 further comprising the method of claim 18, further comprising, in the active mode, obtaining product information associated with the tags (Sauerwein: [0054]-[0056], [0063], [0104], [0111], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives , except for the claimed limitations of charging a customer for products associated with the tags based on the product information.
However, it has been known in the art of tag identification to implement the method steps of charging a customer for products associated with the tags based on the product information, as suggested by Bottazzi, which discloses the method steps of charging a customer for products associated with the tags based on the product information (Bottazzi: Abstract, [0019]-[0020], [0043], and FIG. 6-7: With particular reference to FIG. 1, in an example operation, a user, which could be either a customer 36 or check-out clerk 38, (collectively/alternately referred to as a "user") places the item 46 onto a leading conveyor section 30 that transports the item 46 in a substantially linear direction of motion 26 toward one or more RFID readers 50. As each item 46 approaches a read region 13 of the RFID reader 50, the RFID reader 50 interrogates one or more RFID tags 52 on the item 46 to read, track, and sort the items 46 during the checkout process; in this rejection Examiner takes Official Notice that the check-out process including charging a customer for products associated with the tags based on the product information).
Therefore in view of teachings by Sauerwein, Rattner, Bottazzi and Baranowski it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Rattner, and Baranowski to include the method steps of charging a customer for products associated with the tags based on the product information, as suggested by Bottazzi. The motivation for this is to include a known alternative device for reading information of an item included in a tag to perform a checkout process.

As to claim 21, Sauerwein, Rattner, Bottazzi and Baranowski disclose the limitations of claim 18 further comprising the method of claim 18, wherein a mount for the scanning device forms the defined location (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at a delivery destination location, such that, when device 100 arrives at delivery destination, device 100 automatically activates RFID reader unit 1250 and decodes any RF-tag encoded data which may be received by module 1250 as a result of the activation. In the computer device of FIG. 1a, RFID reader unit 1250 is a dedicated RFID reader unit dedicated to the task of reading data from RFID tags and writing data to RFID tags. However, the functionality of RFID reader unit 1250 can also be provided by appropriate configuration of one of radio transceivers 1284, 1286, 1288, 1292 and Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range).

As to claim 30, Sauerwein, Rattner, Bottazzi and Baranowski discloses all the method steps of configuring a system limitations as claimed that mirrors the scanning device limitations claim 1; thus, claim 30 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a radio frequency identification (RFID) module, comprising:
an RFID tag reader (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250: Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850) configured to scan for RFID tags within a detection region (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850), the RFID tag reader being movable by an operator (Sauerwein: Abstract, [0047], [0051], [0070], [0104], [0173], and FIG. 4-5: In the example of FIG. 7a, a data entry screen 3202 driven by a memory stored form set 3002 prompts a user to enter data according to a predetermined ordering of steps. Step 1 required by form set 3002 requires a user to scan bar code of package 1202. Step 2 required by form set 3002 requires a user to record a signature of the person receiving the delivered article at the Baranowski: Abstract, column 4 lines 55- column 4 lines 21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured as portable and/or stationary scanner for use in RFID tag 150 communication in, for example, a factory), wherein the RFID tags are associated with items passing through the detection region (Sauerwein: [0054]-[0056], [0063], FIG. 1 and FIG. 17 the passive RFID tag 1260/1262: Tag 1260 may be incorporated in physical structures of other article labels. As shown in FIG. 17c, tag 1262 may be incorporated on an identification card 1270, such as a driver license or an employee identification card. Identification card 1270 may carry a photograph 1271 of an employee. One specific type of employee identification card into which tag may be incorporated is a security badge. Tag 1262 may also be incorporated into a financial transaction card 1272 as shown in FIG. 17b, such as a credit card, a debit card, or an electronic benefits card and Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a read region of a data reader. Step 204, obtaining, via a data reader, a first reading of data at a first time from each tag carried by one or more items as the items pass through the read region. The tag may comprise an electronic tag, such as an RFID tag);
a transmitter configured to transmit, to a receiver, identification data received from RFID tags in the detection region detected by the RFID tag reader (Sauerwein: [0054]-[0056], [0063], [0088],  FIG. 1 the RFID reader unit 1250 and FIG. 8: Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 ;
a detector (Sauerwein: the 802.16 communication link 1284, the 802.11 communication link 1286, the communication link 1288, the Bluetooth communication link 1292, and the IR communication link 1290) configured to detect for a presence of a control item (Sauerwein: a network device from which coarse location information can be extracted by processing of the network identifier) in an environment (Sauerwein: [0064], [0066]-[0070], and FIG. 1: In a network based location detection subsystem an individual mobile device 100 may (1) receive location information from a network, such as a ground based network, the network including a processor that processes radio signals from one or more mobile devices to determine a location of one or more mobile device, (2) receive coarse location information from a ground based network based on the network's location, or (3) receive a location indicating network identifier (e.g., a cell ID of a cellular network, an SSID of an IEEE 802.11 network) from a network device from which coarse location information can be extracted by processing of the network identifier. A control circuit 1010 can be configured to determine location information (e.g., location coordinates) from a network identifier by sending the network identifier as a key to a table correlating network identifiers with location coordinates), wherein the control item is not associated with and is separate from the items passing through the detection region (Sauerwein: [0064], [0066]-[0070], and FIG. 1 and Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a ; and
a controller (Sauerwein: FIG. 1 the processor IC chip 1030) configured to:;
in response to the detector detecting the presence of the control item, the control item being statically located in the environment (Rattner: [0020], [0024], [0026], and FIG. 1 the beacon device 110: In an exemplary embodiment, the beacon device 110 can comprise a fixed beacon device, a mobile beacon device, a tablet computing device, a portable communication device such as a smartphone, or any device capable of wirelessly communicating with the user device 150. In an exemplary embodiment, the wireless communication channel 120 can be a wireless fidelity (WIFI) communication channel, a Bluetooth communication channel, a cellular communication channel, or any other wireless communication channel), switch the RFID module from an inactive mode wherein the RFID module is prevented from transmitting to the receiver to an active mode wherein the RFID module is to identify RFID tags within the detection region (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: with said RFID unit in said selective activation mode (i) monitors said location information received by said detection circuit; and (ii) generates a trigger signal to drive said RFID reader unit from an idle state to an active reading state if said location information coincides with predetermined location information),
in response to the detector not detecting the presence of the control item, switch the RFID module from the active mode to the inactive mode (Baranowski: Abstract, column 4 lines 55- column 4 lines 21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range),
determine identification data for the identified RFID tags, and transmit the identification data to the receiver (Sauerwein: [0054]-[0056], [0063], [0088], and FIG. 1 the RFID reader unit 1250 and FIG. 8: Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850).

Claims 2-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1) and Bottazzi et al. (Bottazzi – US 2016/0321481 A1), and Baranowski et al. (Baranowski – US 8,049,594 B1) and further in view of Blake et al. (Blake – US 6,412,700 B1) and Inglis et al. (Inglis – US 2019/0133430 A1).

As to claim 2, Sauerwein, Rattner, Bottazzi and Baranowski disclose the limitations of claim 1 except for the claimed limitations of the scanning device of claim 1, wherein the housing has a base portion for supporting the scanning device at an intended use location for placing the scanning device in the active mode, the detector comprising a Hall sensor in the base portion configured to detect a presence of a magnet at the intended use location as the control item.
the housing has a base portion for supporting the scanning device at an intended use location for placing the scanning device in the active mode, as suggested by Blake, which discloses the housing has a base portion for supporting the scanning device at an intended use location for placing the scanning device in the active mode (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57).
Therefore, in view of teachings by Sauerwein, Rattner, Bottazzi Baranowski, and Blake, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Rattner, Bottazzi and Baranowski, to include the housing has a base portion for supporting the scanning device at an intended use location for placing the scanning device in the active mode, as suggested by Blake. The motivation for this is to implement a known alternative design of the data collection device for reading information RFID tags in the vicinity of the data collection device.

The combination of Sauerwein, Rattner, Bottazzi, Baranowski, and Blake does not explicitly disclose the detector comprising a Hall sensor in the base portion configured to detect a presence of a magnet at the intended use location as the control item.
However, it has been known in the art of detecting a presence of a control item to implement the detector comprising a Hall sensor in the base portion configured to detect a presence of a magnet at the intended use location as the control item, as suggested by Inglis, which discloses the detector comprising a Hall sensor in the base portion configured to detect a presence of a magnet at the intended use location as the control item (Inglis: Abstract, [0028], 
Therefore in view of teachings by Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Rattner, Bottazzi, Baranowski, and Blake to include the detector comprising a Hall sensor in the base portion configured to detect a presence of a magnet at the intended use location as the control item, as suggested by Inglis. The motivation for this is to include a known alternative device for reading information of an item included in a tag associated with the item having RFID data.

As to claim 3, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 2 further comprising a barcode reader system comprising the scanning device of claim 2, an imager configured to read a barcode (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives device 100 into Blake: Abstract, column 7 lines 40-53, column 10 lines 32-column 11 lines 27, and FIG. 4 the laser scanning circuit 11 and the photoreceiving circuit 12), an external mount as the intended use location (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57 and Inglis: [0037] and FIG. 1-2), and the magnet (Inglis: Abstract, [0028], [0036]-[0040], and FIG. 1-2: Additionally or alternatively, detection of the magnet 32 by the sensor 34 may activate an RFID reader (e.g., carried by the body 14 of the laryngoscope 12), which may then read/write information to an RFID tag carried by the blade 28. For example, the RFID reader reads the RFID tag carried by the blade 28 (e.g., to identify whether the blade 28 has been used before), writes information to the blade 28 (e.g., information related to use of the blade 28 or to label the blade 28 as used), and then turns off until activated again by detection of another magnet 32 by the sensor 34. Such a configuration facilitates tracking data related to use of the blades 28, while also limiting power used by the RFID reader as the RFID reader is only activated at certain times).

As to claim 4, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 1 further comprising the scanning device of claim 1, wherein the housing has a base portion for supporting the scanning device at an intended use location thereby placing the scanning device in the active mode (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57), the detector comprising a mechanical switch in the base portion and configured to detect a presence of a switch activator at the intended use location as the control item (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the bar code decide 350, the RFID decode 351, the location detection 352, the image capture 353, and the internet 354 and Inglis: Abstract, [0028], [0036]-[0040], [0053], and FIG. 1-2: the sensor 34 may include one or more mechanical switches (e.g., physical buttons) positioned on the arm 24 of the body 14 of the laryngoscope 12, and the activating element may include one or more switch-actuating features (e.g., protrusions or prongs) configured to engage and to actuate the one or more mechanical switches when the blade 28 is coupled to the body 14).

As to claim 5, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 4 further comprising a barcode reader system comprising the scanning device of claim 4, an imager in the housing configured to read a barcode (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140, Blake: Abstract, column 7 lines 40-53, column 10 lines 32-column 11 lines 27, and FIG. 4 the laser scanning circuit 11 and the photoreceiving circuit 12 and Inglis: [0037] and FIG. 1-2), an external mount as the intended use location, and the switch activator (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140 and the trigger 1050 and Inglis: Abstract, [0028], [0036]-[0040], [0053], and FIG. 1-2: the sensor 34 may include one or more mechanical switches (e.g., physical buttons) positioned on the arm 24 of the body 14 of the laryngoscope 12, and the activating element may include one or more switch-actuating features (e.g., protrusions or .

As to claim 6, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 1 further comprising the scanning device of claim 1, wherein the housing has a base portion for supporting the scanning device at an intended use location thereby placing the scanning device in the active mode (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57 and Inglis: [0037] and FIG. 1-2), the detector comprising a pressure switch in the base portion and configured to detect a presence of a pressure inducer at the intended use location as the control item (Inglis: Abstract, [0028], [0036]-[0040], [0053]-[0054], [0058], FIG. 1-2 and FIG. 6: FIG. 6 is a front view of an embodiment of the input 64 (e.g., capacitance sensor, touch sensor, pressure sensor, proximity sensor, or the like) that may be incorporated into the laryngoscope 12. In the illustrated embodiment, the input is a capacitive touch sensor 64 that is positioned behind a bezel or overlay 162 of the display screen 16, and the sensor 64 is configured to detect the presence of an object (e.g., a finger, stylus, or the like) at a region of the bezel 162 proximate to the sensor 64 and to generate a signal (e.g., input signal) in response to detection of the presence of the object).

As to claim 7, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 6 further comprising a barcode reader system comprising the scanning device of claim 6, an imager in the housing configured to read a barcode (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives Blake: Abstract, column 7 lines 40-53, column 10 lines 32-column 11 lines 27, and FIG. 4 the laser scanning circuit 11 and the photoreceiving circuit 12), an external mount as the intended use location (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57 and Inglis: [0037] and FIG. 1-2), and a pressure inducing element configured to engage the pressure switch of the base portion (Inglis: Abstract, [0028], [0036]-[0040], [0053]-[0054], [0058], FIG. 1-2 and FIG. 6: FIG. 6 is a front view of an embodiment of the input 64 (e.g., capacitance sensor, touch sensor, pressure sensor, proximity sensor, or the like) that may be incorporated into the laryngoscope 12. In the illustrated embodiment, the input is a capacitive touch sensor 64 that is positioned behind a bezel or overlay 162 of the display screen 16, and the sensor 64 is configured to detect the presence of an object (e.g., a finger, stylus, or the like) at a region of the bezel 162 proximate to the sensor 64 and to generate a signal (e.g., input signal) in response to detection of the presence of the object).

As to claim 8, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 1 further comprising the scanning device of claim 1, wherein the housing has a base portion for supporting the scanning device at an intended use location thereby placing the scanning device in the active mode (Blake: Abstract, column 8 lines 57 – column 8 , the detector comprising a light sensor in the base portion and configured to detect a presence of a light source at the intended use location as the control item (Inglis: Abstract, [0028], [0036]-[0040], [0053]-[0054], [0058], FIG. 1-2 and FIG. 6: the blade 28 contains a small light source, such as an LED, and the sensor 34 is triggered by detecting a sudden increase in the amount of light that reaches the sensor 34).

As to claim 9, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 8 further comprising a barcode reader system comprising the scanning device of claim 8, an imager in the housing configured to read a barcode (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives device 100 into a bar code reading mode of operation such that an actuation of trigger 1050 subsequent to a bar code decode mode being selected results in control circuit 1010 capturing an electronic image representation, subjecting the electronic image representation to a decode attempt and automatically outputting of a decoded message (e.g., a decoded message is one or more of (i) displayed on display 1094 (ii) stored into memory 1021, or 1023, and (iii) uploaded to a spaced apart device 1350 or 1850 where device 100 is located at LAN 1102 and Blake: Abstract, column 7 lines 40-53, column 10 lines 32-column 11 lines 27, and FIG. 4 the laser scanning circuit 11 and the photoreceiving circuit 12), an external mount as the intended use location (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57 and Inglis: [0037] and FIG. 1-2), and the light source as the control item (Inglis: Abstract, [0028], [0036]-[0040], [0053]-[0054], [0058], FIG. 1-2 and FIG. .

As to claim 10, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 1 further comprising the scanning device of claim 1, wherein the housing has a base portion for supporting the scanning device at an intended use location thereby placing the scanning device in the active mode (Blake: Abstract, column 7 lines 40-53, column 10 lines 32-column 11 lines 27, and FIG. 4 the laser scanning circuit 11 and the photoreceiving circuit 12), the detector comprising a light source and light sensor in the base portion and configured to detect an interruption of transmitted light from the light source when the scanning device is located at the intended use location (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57), where the interruption is due to an opaque member at the intended use location as the control item (Inglis: Abstract, [0028], [0036]-[0040], [0053]-[0054], [0058], FIG. 1-2 and FIG. 6: the sensor 34 may include one or more optical sensors (e.g., photodetector) configured to detect light, and the activating element on the blade 28 may include one or more obscure (e.g., non-transparent or light-reflecting) portions configured to block light from reaching the one or more optical sensors when the blade 28 is coupled to the body 14. In this case, when the blade 28 is attached to the laryngoscope 12, the sensor 34 is triggered by detecting a sudden decrease in the amount of light that reaches the sensor 34).

As to claim 11, Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Inglis disclose the limitations of claim 10 further comprising a barcode reader system comprising the scanning device of claim 10, an imager in the housing configured to read a barcode (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives device 100 into a bar code reading mode of operation such that an actuation of trigger 1050 subsequent to a bar code decode mode being selected results in control circuit 1010 capturing an electronic image representation, subjecting the electronic image representation to a decode attempt and automatically outputting of a decoded message (e.g., a decoded message is one or more of (i) displayed on display 1094 (ii) stored into memory 1021, or 1023, and (iii) uploaded to a spaced apart device 1350 or 1850 where device 100 is located at LAN 1102 and Blake: Abstract, column 7 lines 40-53, column 10 lines 32-column 11 lines 27, and FIG. 4 the laser scanning circuit 11 and the photoreceiving circuit 12), and an external mount as the intended use location (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57) having the opaque member positioned to interrupt a transmission of light from the light source, when the base portion is positioned at the external mount (Inglis: Abstract, [0028], [0036]-[0040], [0053]-[0054], [0058], FIG. 1-2 and FIG. 6: the sensor 34 may include one or more optical sensors (e.g., photodetector) configured to detect light, and the activating element on the blade 28 may include one or more obscure (e.g., non-transparent or light-reflecting) portions configured to block light from reaching the one or more optical sensors when the blade 28 is coupled to the body 14. In this case, when the blade 28 is attached to the laryngoscope 12, the sensor 34 is triggered by detecting a sudden decrease in the amount of light that reaches the sensor 34).

As to claim 26, Sauerwein, Rattner, Bottazzi, Baranowski,  Blake and Inglis disclose the limitations of claim 23 further comprising the system of claim 23, wherein the detector comprises a hall sensor in a base portion of the housing and the external mount comprises a magnet as the control item (Inglis: Abstract, [0028], [0036]-[0040], and FIG. 1-2: Additionally or alternatively, detection of the magnet 32 by the sensor 34 may activate an RFID reader (e.g., carried by the body 14 of the laryngoscope 12), which may then read/write information to an RFID tag carried by the blade 28. For example, the RFID reader reads the RFID tag carried by the blade 28 (e.g., to identify whether the blade 28 has been used before), writes information to the blade 28 (e.g., information related to use of the blade 28 or to label the blade 28 as used), and then turns off until activated again by detection of another magnet 32 by the sensor 34. Such a configuration facilitates tracking data related to use of the blades 28, while also limiting power used by the RFID reader as the RFID reader is only activated at certain times).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1) and Bottazzi et al. (Bottazzi – US 2016/0321481 A1) and Baranowski et al. (Baranowski – US 8,049,594 B1) and further in view of Blake et al. (Blake – US 6,412,700 B1) and Izadi et al. (Izadi – US 2009/0195402 A1).

As to claim 12, Sauerwein, Rattner, Bottazzi, Baranowski, and Blake disclose the limitations of claim 1 further comprising the scanning device of claim 1, wherein the housing has a base portion for supporting the scanning device at an intended use location thereby placing the scanning device in the active mode (Blake: Abstract, column 8 lines 57 – column 8 , except for the claimed limitations of the detector comprising a color sensor in the base portion and configured to detect a predetermined color of a colored member in the detection region as the control item.
However, it has been known in the art of detecting a presence of a control item to implement the detector comprising a color sensor in the base portion and configured to detect a predetermined color of a colored member in the detection region as the control item, as suggested by Izadi, which discloses the detector comprising a color sensor in the base portion and configured to detect a predetermined color of a colored member in the detection region as the control item (Izadi: Abstract, [0026], [0045], [0052], [0055], [0057], [0064], and FIG. 8: The display of the initiator device is used to display an optical indicator (block 103), which may comprise a screen of a single color, and this is detected by the camera of the target device (block 302). Other devices in the candidate set will be unlikely to be able to detect the optical indicator which is displayed by the initiator device as it is mainly obscured by the target device, although if there is any uncertainty (e.g. because two candidate devices detect the color displayed on the initiator device), a second optical indicator may be displayed by the initiator device).
Therefore in view of teachings by Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Izadi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Rattner, Bottazzi, Baranowski, and Blake to include the detector comprising a color sensor in the base portion and configured to detect a predetermined color of a colored member in the detection region as the control item, as suggested by Izadi. The motivation for this is to include a known alternative method/device for detecting a presence of an item.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1) and Bottazzi et al. (Bottazzi – US 2016/0321481 A1) and Baranowski et al. (Baranowski – US 8,049,594 B1) and further in view of Tomita et al. (Tomita – US 2018/0048847 A1).

As to claim 14, Sauerwein, Rattner, Bottazzi and Baranowski disclose the limitations of claim 1 except for the claimed limitations of the scanning device of claim 1, wherein the detector is a near-field communication (NFC) detector configured to detect a presence of an NFC tag within the environment as the control item.
However, it has been known in the art of detecting a presence of a control item to implement the detector is a near-field communication (NFC) detector configured to detect a presence of an NFC tag within the environment as the control item, as suggested by Tomita, which discloses the detector is a near-field communication (NFC) detector configured to detect a presence of an NFC tag within the environment as the control item (Tomita: Abstract, [0046]-[0048], [0054], [0063]-[0064], [0068]-[0069], and FIG. 1-2: The NFC setting data 32 decides the application program 31 started when the NFC tag communication unit 61 reads data from the NFC tag. The application executing unit 23 refers to the data read by the NFC tag communication unit 61 and the NFC setting data 32 and selects and executes the application program 31 corresponding to the read data).
Therefore in view of teachings by Sauerwein, Rattner, Bottazzi, Baranowski,  and Tomita, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Rattner, Bottazzi and Baranowski, to include the detector is a near-field communication (NFC) detector configured to detect a presence of an NFC tag within the environment as the control item, as suggested by Tomita. The motivation for this is to include a known alternative method/device for detecting a presence of an item.

As to claim 15, Sauerwein, Rattner, Bottazzi, Baranowski, and Tomita disclose the limitations of claim 14 further comprising the scanning device of claim 14, wherein the detector is configured to receive control data from the detected NFC tag and to set operating parameters for the active mode based on the control data (Tomita: Abstract, [0046]-[0048], [0054], [0063]-[0064], [0068]-[0069], and FIG. 1-2: The NFC setting data 32 decides the application program 31 started when the NFC tag communication unit 61 reads data from the NFC tag. The application executing unit 23 refers to the data read by the NFC tag communication unit 61 and the NFC setting data 32 and selects and executes the application program 31 corresponding to the read data).

As to claim 16, Sauerwein, Rattner, Bottazzi, Baranowski, and Tomita disclose the limitations of claim 14 further comprising the scanning device of claim 14, wherein the detector is configured to switch the identification tag reader from the active mode to the inactive mode (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: with said RFID unit in said selective activation mode (i) monitors said location information received by said detection circuit; and (ii) generates a trigger signal to drive said RFID reader unit from an idle state to an active reading state if said location information coincides with predetermined location information and Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and when the detector does not detect the presence of the NFC tag within the environment (Tomita: Abstract, [0046]-[0048], [0054], [0063]-[0064], [0068]-[0069], and FIG. 1-2: The NFC setting data 32 decides the application program 31 started when the NFC tag communication unit 61 reads data from the NFC tag. The application executing unit 23 refers to the data read by the NFC tag communication unit 61 and the NFC setting data 32 and selects and executes the application program 31 corresponding to the read data).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1) and Bottazzi et al. (Bottazzi – US 2016/0321481 A1) and Baranowski et al. (Baranowski – US 8,049,594 B1) and further in view of Inglis et al. (Inglis – US 2019/0133430 A1).

As to claim 20, Sauerwein, Rattner, Bottazzi, Baranowski and Inglis disclose the limitations of claim 18 further comprising the method of claim 18, wherein detecting whether the detector detects the control element includes at least one of a first detection of a magnet with a Hall sensor, a second detection of an activation of a mechanical switch, a third detection of an activation of a pressure switch, a fourth detection of light, or a fifth detection of a near-field communication (NFC) tag (Inglis: Abstract, [0028], [0036]-[0040], [0053]-[0054], [0058], and FIG. 1-2: Additionally or alternatively, detection of the magnet 32 by the sensor 34 may activate .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Bottazzi et al. (Bottazzi – US 2016/0321481 A1), Ballesteros et al. (Ballesteros – US 2018/0011631 A1) Cesar et al. (Cesar – US 6,172,596 B1), and Drzaic et al. (Drzaic – US 2008/0284600 A1).

As to claim 22, Sauerwein and Bottazzi discloses all the method steps of configuring a barcode reader limitations as claimed that mirrors the scanning device limitations in claim 1; thus, claim 22 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a barcode reader (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives device 100 into a bar code reading mode of operation such that an actuation of trigger 1050 subsequent to a bar code decode mode being selected results in control circuit 1010 capturing an electronic image representation, subjecting , comprising: 
a housing (Sauerwein: FIG. 1 the housing 105), the housing being movable by an operator (Sauerwein: Abstract, [0047], [0051], [0070], [0104], [0173], and FIG. 4-5: In the example of FIG. 7a, a data entry screen 3202 driven by a memory stored form set 3002 prompts a user to enter data according to a predetermined ordering of steps. Step 1 required by form set 3002 requires a user to scan bar code of package 1202. Step 2 required by form set 3002 requires a user to record a signature of the person receiving the delivered article at the delivery destination location. Step 3 required by form set 3002 requires an operator to capture a digital picture of the package being delivered. Data entry screen 3202 provides confirmation to an operator of device 100 that each step has been successfully taken. Device 100 is configured so that data entry screen 3202, driven by form set 3002, is user interactive);
an imager in the housing configured to read a barcode (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives device 100 into a bar code reading mode of operation such that an actuation of trigger 1050 subsequent to a bar code decode mode being selected results in control circuit 1010 capturing an electronic image representation, subjecting the electronic image representation to a decode attempt and automatically outputting of a decoded message (e.g., a decoded message is one or more of (i) displayed on display 1094 (ii) stored into memory 1021, or 1023, and (iii) uploaded to a spaced apart device 1350 or 1850 where device 100 is located at LAN 1102); and 
an identification tag reader (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250: Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850)  in the housing (Sauerwein: FIG. 1 the RFID reader unit 1250) having:
a transmit mode in which the identification tag reader is to search for and identify tags within a detection region about the housing, determine identification data for the identified tags (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850), and transmit the determined identification data to a receiver (Sauerwein: [0063], [0088],  and FIG. 8: device 100 is configured to operate in a delivery data management system 90 in which transaction data collected at various delivery destinations by device 100 is uploaded to a remote server 1850, and in which route reports are periodically downloaded from server 1850 or downloaded on command to device 100), wherein the tags are associated with items passing through the detection region (Sauerwein: [0054]-[0056], [0063], FIG. 1 and FIG. 17 the passive RFID tag Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a read region of a data reader. Step 204, obtaining, via a data reader, a first reading of data at a first time from each tag carried by one or more items as the items pass through the read region. The tag may comprise an electronic tag, such as an RFID tag); and
wherein the identity tag is not associated with and is separate from the items passing through the detection region (Sauerwein: [0064], [0066]-[0070], and FIG. 1 and Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a read region of a data reader. Step 204, obtaining, via a data reader, a first reading of data at a first time from each tag carried by one or more items as the items pass through the read region. The tag may comprise an electronic tag, such as an RFID tag),
when the identification tag reader identifies the identity tag containing the authenticating identification data (Sauerwein: [0129], and GINA will be called to drive device 100 into a state wherein device 100 waits for a valid RFID card to be presented. GINA may output an audio or video prompt on display 1094 (FIG. 13b) requesting an employee to present a valid RFID or else may avoid such output. As explained in connection with the flow diagram of FIG. 13b, tag .

The combination of Sauerwein and Bottazzi does not explicitly disclose:
a sniffing mode in which the identification tag reader is to search for an identity tag containing authenticating identification data, the identification tag reader prevented from transmitting to the receiver when in the sniffing mode, 
the identification tag reader configured to enter the transmit mode, from the sniffing mode, 
the identification tag reader further configured to enter the sniffing mode, from the transmit mode, when the identification tag reader does not identify the identity tag containing the authenticating identification data.

However, it has been known in the art of radio communication to implement a sniffing mode in which the identification tag reader is to search for an identity tag containing authenticating identification data, the identification tag reader prevented from transmitting to the receiver when in the sniffing mode, the identification tag reader configured to enter the transmit mode, from the sniffing mode, when the identification tag reader identifies the identity tag containing the authenticating identification data, as suggested by Ballesteros and Cesar, which discloses a sniffing mode in which the identification tag reader is to search for an identity tag containing authenticating identification data (Cesar: Abstract, column 4 lines 5-15, lines 30-56, column 5 lines 39 – column 6 lines 67, FIG. 1, and FIG. 3-4: If the base station finds that the tag contains the desired information 430, the base station sends a command in step 435 to the tag to transmit the data which has the required information in the tag memory to the base station), the identification tag reader prevented from transmitting to the receiver when in the sniffing mode (Ballesteros: [0003] and [0005]: The reader detects this modulated signal, and can identify the transponder by decoding the modulated signal. After identifying the transponder, the reader can either store the decoded information or transmit the decoded signal to a computer or other device), the identification tag reader configured to enter the transmit mode, from the sniffing mode, when the identification tag reader identifies the identity tag containing the authenticating identification data (Cesar: Abstract, column 4 lines 5-15, lines 30-56, column 5 lines 39 – column 6 lines 67, FIG. 1, and FIG. 3-4: The tag receives the command in step 440, and transmits 445 the data requested. The base station receives the data in step 450, and proceeds further with the use of the data. If the base station finds that the information required is not contained in the tag on the basis of the tag type number at step 430, the base station may return an error signal 460, or take other appropriate action. With these steps, the sequence of numbers in the data of the tag type memory are translated to information, for example, a UPC and a security code).
Sauerwein, Bottazzi, Ballesteros, and Cesar, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein and Bottazzi, to include a sniffing mode in which the identification tag reader is to search for an identity tag containing authenticating identification data, the identification tag reader prevented from transmitting to the receiver when in the sniffing mode, the identification tag reader configured to enter the transmit mode, from the sniffing mode, when the identification tag reader identifies the identity tag containing the authenticating identification data, as suggested by Ballesteros and Cesar. The motivation for this is to search for a particular type of information of a tag before identifying the particular tag identification.

The combination of Sauerwein, Bottazzi, Ballesteros, and Cesar does not explicitly disclose the RFID reader returns to sniffing mode in response to not identifying the identity of the tag as recited in the limitations of the identification tag reader further configured to enter the sniffing mode, from the transmit mode, when the identification tag reader does not identify the identity tag containing the authenticating identification data.
However, it has been known in the art of radio frequency identification to implement the RFID reader returns to sniffing mode in response to not identifying the identity of the tag as recited in the limitations of the identification tag reader further configured to enter the sniffing mode, from the transmit mode, when the identification tag reader does not identify the identity tag containing the authenticating identification data, as suggested by Drzaic, which discloses the RFID reader returns to sniffing mode in response to not identifying the identity of the tag as recited in the limitations of the identification tag reader further configured to enter the sniffing mode, from the transmit mode, when the identification tag reader does not identify the identity tag containing the authenticating identification data (Drzaic: Abstract, [0030], [0033], [0044]-0046], and FIG. 2: the method determines whether a response has been received from a fiducial tag. If a response is not received from a fiducial tag at block 208, the method 200 determines whether an alarm threshold has been met at block 210. The alarm threshold is a limit that specifies the number of failed attempts to locate a fiducial tag before an alarm or other action is triggered. The threshold is useful since if a fiducial tag is only temporarily blocked from a reader's scope, an alarm response is not unnecessarily triggered. Examples of situations that may prevent a reader from reading a fiducial tag that is within range of the reader may include RF interference, the tag is currently being read by another reader, and frequency hopping of the reader, among others. In one embodiment, an alarm response may be deferred until a fiducial has repeatedly failed to respond over a sustained period of time. It will be appreciated that the threshold may be adjusted depending on the particular application. Alternatively, in one embodiment, the threshold may be eliminated altogether, to provide immediate notification that a reader cannot read a fiducial tag. Thus if the alarm threshold has not been met at block 210, the method 200 again waifs at block 204 for the next fiducial scanning event).
Therefore, in view of teachings by Sauerwein, Bottazzi, Ballesteros, Cesar, and it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Bottazzi, Ballesteros, and Cesar, to include the identification tag reader further configured to enter the sniffing mode, from the transmit mode, when the identification tag reader does not identify the identity tag containing the authenticating identification data, as suggested by Drzaic. The .
 
Claim 23-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1), Bottazzi et al. (Bottazzi – US 2016/0321481 A1) and Baranowski et al. (Baranowski – US 8,049,594 B1) and further in view of Blake et al. (Blake – US 6,412,700 B1).

As to claim 23, Sauerwein, Rattner, Bottazzi, Baranowski and Blake discloses all the method steps of configuring a system limitations as claimed that mirrors the scanning device limitations in claim 1; thus, claim 23 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a system, comprising: a barcode reader (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives device 100 into a bar code reading mode of operation such that an actuation of trigger 1050 subsequent to a bar code decode mode being selected results in control circuit 1010 capturing an electronic image representation, subjecting the electronic image representation to a decode attempt and automatically outputting of a decoded message (e.g., a decoded message is one or more of (i) displayed on display 1094 (ii) stored into memory 1021, or 1023, and (iii) uploaded to a spaced apart device 1350 or 1850 where device 100 is located at LAN 1102) having,
a housing (Sauerwein: FIG. 1 the housing 105), the housing being movable by an operator (Sauerwein: Abstract, [0047], [0051], [0070], [0104], [0173], and FIG. 4-5: In the example of FIG. 7a, a data entry screen 3202 driven by a memory stored form set 3002 prompts a user to enter data according to a predetermined ordering of steps. Step 1 required by form set 3002 requires a user to scan bar code of package 1202. Step 2 required by form set 3002 requires a user to record a signature of the person receiving the delivered article at the delivery destination location. Step 3 required by form set 3002 requires an operator to capture a digital picture of the package being delivered. Data entry screen 3202 provides confirmation to an operator of device 100 that each step has been successfully taken. Device 100 is configured so that data entry screen 3202, driven by form set 3002, is user interactive),
an imager in the housing configured to read a barcode (Sauerwein: [0050], [0053], [0061], [0063], [0088], and FIG. 1 the image assembly 1140: With further reference to the exemplary GUI selection screen of FIG. 1b, selection of bar code decoding icon 350 drives device 100 into a bar code reading mode of operation such that an actuation of trigger 1050 subsequent to a bar code decode mode being selected results in control circuit 1010 capturing an electronic image representation, subjecting the electronic image representation to a decode attempt and automatically outputting of a decoded message (e.g., a decoded message is one or more of (i) displayed on display 1094 (ii) stored into memory 1021, or 1023, and (iii) uploaded to a spaced apart device 1350 or 1850 where device 100 is located at LAN 1102),
an identification tag reader (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250: Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio in the housing (Sauerwein: FIG. 1 the RFID reader unit 1250) having an active mode (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250 in the RFID decode mode) in which the identification tag reader is to identify tags within a detection region about the housing and determine identification data for the identified tags (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850), and the identification tag reader having an inactive mode in which the identification tag reader is prevented from detecting identity tags within the detection region (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: with said RFID unit in said selective activation mode (i) monitors said location information received by said detection circuit; and (ii) generates a trigger signal to drive said RFID reader unit from an idle state to an active reading state if said location information coincides with predetermined location information), wherein the tags are associated with items passing through the detection region (Sauerwein: [0054]-[0056], [0063], FIG. 1 and FIG. 17 the passive RFID tag 1260/1262: Tag 1260 may be incorporated in physical structures of other article labels. As shown in FIG. 17c, tag 1262 may be incorporated on an identification Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a read region of a data reader. Step 204, obtaining, via a data reader, a first reading of data at a first time from each tag carried by one or more items as the items pass through the read region. The tag may comprise an electronic tag, such as an RFID tag), and
a detector (Sauerwein: the 802.16 communication link 1284, the 802.11 communication link 1286, the communication link 1288, the Bluetooth communication link 1292, and the IR communication link 1290) configured to detect for a presence of a control item (Sauerwein: a network device from which coarse location information can be extracted by processing of the network identifier) in an environment (Sauerwein: [0064], [0066]-[0070], and FIG. 1: In a network based location detection subsystem an individual mobile device 100 may (1) receive location information from a network, such as a ground based network, the network including a processor that processes radio signals from one or more mobile devices to determine a location of one or more mobile device, (2) receive coarse location information from a ground based network based on the network's location, or (3) receive a location indicating network identifier (e.g., a cell ID of a cellular network, an SSID of an IEEE 802.11 network) from a network device from which coarse location information can be extracted by processing of the network identifier. A control circuit 1010 can be configured to determine location information (e.g., location coordinates) from a network identifier by sending the network identifier as a key to a table , the control item being statically located in the environment (Sauerwein: [0064], [0066]-[0070], and FIG. 1 and Rattner: [0020], [0024], [0026], and FIG. 1 the beacon device 110: In an exemplary embodiment, the beacon device 110 can comprise a fixed beacon device, a mobile beacon device, a tablet computing device, a portable communication device such as a smartphone, or any device capable of wirelessly communicating with the user device 150. In an exemplary embodiment, the wireless communication channel 120 can be a wireless fidelity (WIFI) communication channel, a Bluetooth communication channel, a cellular communication channel, or any other wireless communication channel), and to enable the active mode, from the inactive mode, when the control item is detected in the environment (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: with said RFID unit in said selective activation mode (i) monitors said location information received by said detection circuit; and (ii) generates a trigger signal to drive said RFID reader unit from an idle state to an active reading state if said location information coincides with predetermined location information), wherein the identification tag reader is configured to be in the inactive mode, from the active mode, when the control item presence is not been detected (Sauerwein: [0064], [0066]-[0070], and FIG. 1: In a network based location detection subsystem an individual mobile device 100 may (1) receive location information from a network, such as a ground based network, the network including a processor that processes radio signals from one or more mobile devices to determine a location of one or more mobile device, (2) receive coarse location information from a ground based network based on the network's location, or (3) receive a location indicating network identifier (e.g., a cell ID of a cellular network, an SSID of an IEEE 802.11 network) from a network device from which coarse location information can be extracted by processing of the network identifier. A control Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range), wherein the control item is not associated with and is separate from the items passing through the detection region (Sauerwein: [0064], [0066]-[0070], and FIG. 1 and Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a read region of a data reader. Step 204, obtaining, via a data reader, a first reading of data at a first time from each tag carried by one or more items as the items pass through the read region. The tag may comprise an electronic tag, such as an RFID tag); and
an external mount having a receiver end for engaging the housing (Blake: Abstract, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57), the receiver end configured to allow relative movement of the housing from a release position to an engaged position where the barcode reader is maintained in a fixed position (Blake: FIG. 7), the external mount positioning the control item such that the control item is detectable by the detector when the housing is in the engaged position and not detectable by the detector when the housing is in the release position (Blake: column 1 lines 41-63, column 6 lines 51-65, and FIG. 1-3: This ergonomic housing design is sculptured (i.e., form-fitted) to the hand, making scanning as easy and effortless as a wave of the hand, while eliminating risks of musculoskeletal disorders, such as carpal tunnel syndrome, which can result from repeated .

As to claim 24, Sauerwein, Rattner, Bottazzi, Baranowski and Blake disclose the limitations of claim 23 further comprising the system of claim 23, wherein the receiver end is configured to allow translational movement of the housing relative to the external mount (Blake: Abstract, column 1 lines 41-63, column 6 lines 51-65, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57).

As to claim 25, Sauerwein, Rattner, Bottazzi, Baranowski and Blake disclose the limitations of claim 23 further comprising the system of claim 23, wherein the receiver end is configured to allow rotational movement of the housing relative to the external mount (Blake: Abstract, column 1 lines 41-63, column 6 lines 51-65, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57).

As to claim 27, Sauerwein, Rattner, Bottazzi, Baranowski and Blake disclose the limitations of claim 23 further comprising the system of claim 23, wherein the detector comprises a mechanical switch in a base portion of the housing and the external mount comprises a switch activator as the control item (Blake: Abstract, column 1 lines 41-63, column 6 lines 51-65, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57: This ergonomic housing design is sculptured (i.e., form-fitted) to the hand, making scanning as easy and effortless as a wave of the hand, while eliminating risks of musculoskeletal disorders, such as carpal tunnel syndrome, which can result from repeated .

As to claim 28, Sauerwein, Rattner, Bottazzi, Baranowski and Blake disclose the limitations of claim 23 further comprising the system of claim 23, wherein the detector comprises a pressure switch in a base portion of the housing and the external mount comprises a pressure activator as the control item (Blake: Abstract, column 1 lines 41-63, column 6 lines 51-65, column 8 lines 57 – column 8 lines 7, column 14 lines 3-27, and FIG. 7 the housing support stand 57: This ergonomic housing design is sculptured (i.e., form-fitted) to the hand, making scanning as easy and effortless as a wave of the hand, while eliminating risks of musculoskeletal disorders, such as carpal tunnel syndrome, which can result from repeated biomechanical stress commonly associated with pointing prior art gun-shaped scanners at a bar code, squeezing the trigger to activate the scanning beam, and then releasing the trigger).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1), Bottazzi et al. (Bottazzi – US 2016/0321481 A1), Baranowski et al. (Baranowski – US 8,049,594 B1) and Blake et al. (Blake – US 6,412,700 B1) and further in view of Glickman et al. (Glickman – US 2010/0046791 A1).

As to claim 29, Sauerwein, Rattner, Bottazzi, Baranowski and Blake disclose the limitations of claim 23 except for the claimed limitations of the system of claim 23, wherein the detector comprises a light source in a base portion of the housing and the external mount comprises a stopper positioned to block the light source when the housing is in the fixed position.
However, it has been known in the art of electronic device design to implement the detector comprises a light source in a base portion of the housing and the external mount comprises a stopper positioned to block the light source when the housing is in the fixed position, as suggested by Glickman, which discloses the detector comprises a light source in a base portion of the housing and the external mount comprises a stopper positioned to block the light source when the housing is in the fixed position (Glickman: [0134] and FIG. 6B: When contact sensor 61 senses a tool is in storage location 61, a signal is generated by contact sensor 61 and controls to turn off power supply to LED 63. On the other hand, if contact sensor 62 detects that a tool is not in storage location 61, control sensor 62 generates a control signal which controls to turn on LED 63, which creates a high intensity area in an image captured by the image sensing device).
Therefore in view of teachings by Sauerwein, Rattner, Bottazzi, Baranowski, Blake and Glickman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the data collection device of Sauerwein, Rattner, Bottazzi, Baranowski and Blake to include the detector comprises a light source in a base portion of the housing and the external mount comprises a stopper positioned to block the light source when the housing is in the fixed position, as suggested by Glickman. The motivation for this is to include a known alternative method/device for detecting a presence of reader in its position.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein, JR. et al. (Sauerwein – US 2007/0069030 A1) in view of Rattner et al. (Rattner – US 2016/0044444 A1), Bottazzi et al. (Bottazzi – US 2016/0321481 A1), Baranowski et al. (Baranowski – US 8,049,594 B1), and further in view of Inglis et al. (Inglis – US 2019/0133430 A1).

As to claim 31, Sauerwein, Rattner, Bottazzi and Baranowski discloses all the scanning device limitations as claimed that mirrors the scanning device limitations in claim 1; thus, claim 30 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a scanning device comprising:
a housing (Sauerwein: FIG. 1 the housing 105), the housing being movable by an operator (Sauerwein: Abstract, [0047], [0051], [0070], [0104], [0173], and FIG. 4-5: In the example of FIG. 7a, a data entry screen 3202 driven by a memory stored form set 3002 prompts a user to enter data according to a predetermined ordering of steps. Step 1 required by form set 3002 requires a user to scan bar code of package 1202. Step 2 required by form set 3002 requires a user to record a signature of the person receiving the delivered article at the delivery destination location. Step 3 required by form set 3002 requires an operator to capture a digital picture of the package being delivered. Data entry screen 3202 provides confirmation to an operator of device 100 that each step has been successfully taken. Device 100 is configured so that data entry screen 3202, driven by form set 3002, is user interactive);
an identification tag reader (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250: Selection of RFID decoding icon drives device 100 into an RFID decode mode in the housing (Sauerwein: FIG. 1 the RFID reader unit 1250), the identification tag reader having an active mode (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250 in the RFID decode mode) in which the identification tag reader is configured to identify tags within a detection region about the housing and determine identification data for the identified tags (Sauerwein: [0054]-[0056], [0063], and FIG. 1 the RFID reader unit 1250:  Selection of RFID decoding icon drives device 100 into an RFID decode mode of operation such that an actuation of trigger 1050 subsequent to an RFID decode mode being selected results in control circuit 1010 controlling RFID reader unit 1250 to broadcast a radio frequency signal in attempt to activate RFID tags in a vicinity of device 100, automatically decoding an RFID tag encoded message carried by a received signal utilizing RFID reader unit 1250, and automatically outputting a decoded RFID tag message, e.g., to display 1094 and/or server 1350 or 1850), and the identification tag reader having an inactive mode in which the identification tag reader is prevented from detecting tags within the detection region (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: the device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at a delivery destination location, such that, when device 100 arrives at delivery destination, device 100 automatically activates RFID reader unit 1250 and decodes any RF-tag encoded data which may be received by module 1250 as a result of the activation. In the computer device of FIG. 1a, RFID reader unit 1250 is a dedicated RFID reader unit dedicated to the task of reading data from RFID tags and writing data to RFID tags. However, the functionality of RFID reader unit 1250 can also be provided by appropriate configuration of one of radio transceivers 1284, 1286, 1288, 1292 and Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range), wherein the tags are associated with items passing through the detection region (Bottazzi: Abstract, [0019]-[0020], [0022], [0043], [0055]-[0056], FIG. 6-7, and FIG. 10: transporting, via a conveyor system, one or more items through a read region of a data reader. Step 204, obtaining, via a data reader, a first reading of data at a first time from each tag carried by one or more items as the items pass through the read region. The tag may comprise an electronic tag, such as an RFID tag); and
a detector (Sauerwein: the 802.16 communication link 1284, the 802.11 communication link 1286, the communication link 1288, the Bluetooth communication link 1292, and the IR communication link 1290) in the housing (Sauerwein: FIG. 1) configured to detect a presence of a control item (Sauerwein: a network device from which coarse location information can be extracted by processing of the network identifier) in an environment (Sauerwein: [0064], [0066]-[0070], and FIG. 1: In a network based location detection subsystem an individual mobile device 100 may (1) receive location information from a network, such as a ground based network, the network including a processor that processes radio signals from one or more mobile devices to determine a location of one or more mobile device, (2) receive coarse location , 
the control item being statically (Rattner: [0020], [0024], [0026], and FIG. 1 the beacon device 110: In an exemplary embodiment, the beacon device 110 can comprise a fixed beacon device, a mobile beacon device, a tablet computing device, a portable communication device such as a smartphone, or any device capable of wirelessly communicating with the user device 150. In an exemplary embodiment, the wireless communication channel 120 can be a wireless fidelity (WIFI) communication channel, a Bluetooth communication channel, a cellular communication channel, or any other wireless communication channel) located in the environment (Sauerwein: [0064], [0066]-[0070], and FIG. 1), the identification tag reader in the active mode when the control item is detected in the environment (Sauerwein: [0103], [0106], [0110], [0113]-[0115], [0160]-[0163], and FIG. 1: device 100 may be configured so that control circuit 1010 automatically receives a trigger signal for actuating RFID reader unit 1250 when device 100 (or another device of system 90) determines that device 100 has arrived at a delivery destination location, such that, when device 100 arrives at delivery destination, device 100 automatically activates RFID reader unit 1250 and decodes any RF-tag encoded data which may be received by module 1250 as a result of the activation. In the computer device of FIG. 1a, RFID reader unit 1250 is a dedicated RFID reader unit dedicated to the task of reading data from RFID tags and writing data to RFID tags. However, the functionality of RFID reader unit 1250 can also be provided by appropriate configuration of one of radio transceivers 1284, 1286, 1288, 1292), and the identification tag reader in the inactive mode if the presence of the control item has not been detected (Baranowski: Abstract, column 4 lines 7-21, column 5 lines 4-30, claim 5, and FIG. 1: In another embodiment, RFID read/write device 110 is configured with a GPS device 120 (described below) to facilitate location-based security features. For example, RFID read/write device 110 is configured to deactivate if it is moved from a specific geographical range), wherein the control item is not associated with and is separate from the items passing through the detection region (Sauerwein: [0064], [0066]-[0070], and FIG. 1), wherein the control item is a passive device that does not communicate information and/or data to the detector (Inglis: Abstract, [0028], [0036]-[0040], and FIG. 1-2: Additionally or alternatively, detection of the magnet 32 by the sensor 34 may activate an RFID reader (e.g., carried by the body 14 of the laryngoscope 12), which may then read/write information to an RFID tag carried by the blade 28. For example, the RFID reader reads the RFID tag carried by the blade 28 (e.g., to identify whether the blade 28 has been used before), writes information to the blade 28 (e.g., information related to use of the blade 28 or to label the blade 28 as used), and then turns off until activated again by detection of another magnet 32 by the sensor 34. Such a configuration facilitates tracking data related to use of the blades 28, while also limiting power used by the RFID reader as the RFID reader is only activated at certain times).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Moosavi, US 2013/0203347 A1, discloses mobile communications device providing near-field communication (NFC) low power operating features and related methods.
Jones et al., US 2014/0266621 A1, discloses automatic self-learning RFID reader configurator.
Turnbull et al., US 2008/0105059 A1, discloses strain gauge sensor system and method.
Brideglall, US 2003/0104848 A1, discloses RFID device, system and method of operation including a hybrid backscatter-based RFID tag protocol compatible with RFID, Bluetooth and/or IEEE 802.11X infrastructure.
Kissinger et al. 2015 Wireless integrated sensor nodes for indoor monitoring and localization. 
Brandl et al. 2009 - Utilizing RFID Technology for Biomedical Sensor Applications.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684